Order granting an allowance of $773.50 plus disbursements to appellants as attorneys for the trustees for the period from July 25, 1936, to June 30, 1937, modified by increasing said allowance from $773.50 plus disbursements of $45.52, to $2,000 plus said disbursements; and as so modified, affirmed in so far as an appeal is taken therefrom, with ten dollars costs and disbursements, payable out of the trust estate, to appellants. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.